



klogoa04.jpg [klogoa04.jpg]
Exhibit 10.1
2019 - 2021
Executive Performance Plan
Terms and Conditions


Awards: The Performance Shares will be earned on the Vesting Date (as defined
below) as determined by the Board, with any unearned Performance Shares being
forfeited without notice on the Vesting Date. The performance measures are
Organic Net Sales Growth and Total Shareholder Return (TSR) relative to Index
Group over a three-year period as described in the 2019-2021 Executive
Performance Plan Overview (the “Overview”).
Grant Date: February 22, 2019
Performance Period: The Company’s 2019-2021 fiscal years.
Vesting: Performance Shares are earned and vest on the Board meeting that occurs
closest to the third anniversary of the grant date, which Board meeting shall
occur in the same calendar year as the third anniversary of the grant date,
provided the recipient remains continuously employed from the grant through such
date (the “Vesting Date”), except as otherwise provided herein.
Upon the death, Disability or Retirement of a Participant prior to the Vesting
Date, Performance Shares will continue to vest and the Participant will be
eligible for a prorated award upon vesting. In such cases, the factor for
proration will be calculated by dividing the total number of days in the
Performance Period by the number of days the Participant was actively employed
(including weekends, holidays and vacation during the period of active
employment) during the Performance Period. For example, if a Participant is
actively employed during the entire year of the first fiscal year of the
Performance Period, but retires on the first day of the second fiscal year of
the Performance Period, the pro-ration factor will be 33% calculated by dividing
days actively employed (365) by the total number of days in the Performance
Period (1,099). Participants will forfeit, without further notice and effective
as of their date of termination any unvested Performance Shares if their
employment terminates prior to the Vesting Date for any reason other than death,
Disability or Retirement.
This Executive Performance Plan (“EPP”) award will be void and will have no
force and effect if the Participant is terminated, retired, on long-term
disability, on a severance leave of absence or otherwise not an active employee
on the date of grant. Notwithstanding the preceding sentence, an employee who
initially becomes eligible for this 2019-2021 Executive Performance Plan after
the grant date and during the first year of the Performance Period may receive a
prorated EPP award for the Performance Period upon vesting. In such cases the
factor for proration will be the same as the factor used for proration for a
Participant for whom death, Disability or Retirement occurs during the
Performance Period.
This Performance Share partially vests if your employment terminates because of
death, Disability (as defined in the Plan) or Retirement.  Retirement under the
Plan is the same as the employee’s defined benefit pension-based eligibility
criteria for those that receive a defined benefit pension from the Company.  If
you do not


1

--------------------------------------------------------------------------------





have a defined benefit pension from the Company, Retirement means you terminate
employment with the Company on or after you have attained age 55 with at least
five years of service with the Company and your combined age and years of
service equal at least 65.  For example, an employee who has attained age 55 and
7 months and who has 9 years and 8 months of service will have a combined age
and service over 65.
Change in Control: Notwithstanding the above, in the event of a Change in
Control, all Performance Shares will fully vest immediately as of the Change in
Control and will be considered fully earned and will be payable at target
promptly as practicable following the Change in Control if the awards have not
been assumed or replaced by a Substitute Award, as defined below. The
Compensation and Talent Management Committee of the Board of Directors of
Kellogg Company (the “Committee”) may adjust the Performance Shares earned to
the extent the Organic Net Sales Growth and TSR relative to Index Group
performance at that date exceeds the target specified in the Overview, but in no
case will the Performance Shares earned be less than the target.
An award will qualify as a Substitute Award (“Substitute Award”) if it is
assumed by any successor corporation, affiliate thereof, person or other entity,
or replaced with awards that, solely in the discretionary judgment of the
Committee preserves the existing value of the outstanding Performance Shares at
the time of the Change in Control and provide vesting, payout terms, performance
goals and performance period, as applicable, that are at least as favorable to
Participants as vesting, payout terms, performance goals and performance period
applicable to the Performance Shares (including the terms and conditions that
would apply in the event of a subsequent Change in Control).
If and to the extent that Performance Shares are assumed by the successor
corporation (or affiliate, person or other entity thereto) or are replaced with
Substitute Awards, then all such Substitute Awards shall remain outstanding and
be governed by their respective terms and the provisions of the applicable plan.
If the Performance Shares are assumed or replaced with a Substitute Award and
the Participant’s employment with the Company is thereafter terminated by (i)
the Company or successor, as the case may be, for any reason other than cause;
or (ii) a Participant eligible to participate in the Kellogg Company Change of
Control Severance Policy for Key Executives, for Good Reason (as defined in that
Policy), in each case, within the two-year period commencing on the date of the
Change in Control, all Substitute Awards for that Participant will fully vest
immediately as of the date of the Participant’s termination and will be
considered fully earned and will be payable at target promptly as practicable
following the termination of employment.
Administration: As soon as administratively possible after the Vesting Date, or
the Change in Control, whichever is applicable, but in any event within the same
calendar year as the Vesting Date or the Change in Control, the number of net
shares of the Company’s common stock earned will be deposited into a Merrill
Lynch account. After the shares of Common Stock are deposited following the
Vesting Date, Participants can contact Merrill Lynch at 1-866-866-4050 or
1-609-818-8669 (outside of the U.S., Canada or Puerto Rico), or the Merrill
Lynch Grand Rapids Office at 1-877-884-4371 or 1-616-774-4252 (outside the U.S.,
Canada or Puerto Rico) for customer service.
Dividends: If cash dividends are declared and paid on Kellogg Company common
stock prior to the date the Performance Share award is vested, an amount equal
to the cash dividends payable on the Kellogg Company common stock represented by
the Performance Share award will be converted as of the dividend payment date to
the equivalent number of whole shares of Kellogg Company common stock, including
fractional shares, and credited to a bookkeeping account maintained for the
participant’s benefit ("Dividend Equivalent Units").  Cash dividends declared
and paid on the Kellogg Company common stock represented by Dividend


2

--------------------------------------------------------------------------------





Equivalent Units prior to the date the Dividend Equivalent Units are vested
shall also be credited to the participant’s account and converted to Kellogg
Company common stock in the same manner as dividends with respect to Performance
Share awards.  Upon the vesting of the Performance Shares, the amount of
Dividend Equivalent Units that vest will be adjusted in the same manner as the
corresponding Performance Shares and be paid in shares of Kellogg Company common
stock (rounded up to the nearest whole number of shares).  If the Performance
Shares partially vest as the result of the participant’s death, Disability or
Retirement, the Dividend Equivalent Units will vest in the same proportion that
the corresponding Performance Shares vest.  Dividend Equivalent Units
attributable to forfeited Performance Shares shall also be forfeited.
Voting: Performance Shares are not entitled to any voting rights until after
they are vested and shares of the Company’s Common Stock are deposited in a
Merrill Lynch account for the Participant (net of taxes). As soon as
administratively possible after that occurs, the Participant will be entitled to
voting rights on such shares of the Company’s Common Stock.
Taxes: Prior to the delivery of any shares of Company Common Stock in settlement
of Performance Shares, the Company shall have the power and right to deduct or
withhold or require the Participant to remit to the Company an amount sufficient
to satisfy any federal, state, local, or foreign taxes of any kind which the
Company in its sole discretion deems necessary to be withheld or remitted to
comply with any applicable law, rule, or regulation. Participants will be deemed
to have elected to pay the withholding taxes owed by allowing the Company to
withhold shares on the Vesting Date (and delivering to the Participant the net
shares of the Company’s common stock) having a Fair Market Value equal to the
amount sufficient to satisfy the Company’s statutory withholding obligations.
The Participant is responsible for paying Participant’s taxes that result from
the granting or vesting of the Performance Shares. Taxes include, but are not
limited to, Federal taxes, social insurance or FICA taxes, state and local
taxes, and any other tax, if applicable.
Communication: Target awards will be communicated to Participants during the
salary planning communication in late February or early March 2019. Participants
will receive confirmation of the actual number of Performance Shares earned
during the first quarter of the 2021 calendar year.
Registration: Upon the depositing of the shares of the Company’s Common Stock in
the Merrill Lynch account, the shares of the Company’s Common Stock will be
registered in the Participant’s name. Participants can change the registration
of the shares by calling Merrill Lynch.
Disposition at Vesting: After the shares of the Company’s Common Stock are
deposited in the Merrill Lynch account in the Participant’s name, the
Participant can leave the shares with Merrill Lynch, ask Merrill Lynch to sell
the shares, have a certificate issued to the Participant or have the shares
electronically transferred to another broker.
Benefits: Income from the EPP will not be included in earnings for the purposes
of determining benefits, including pension, S&I, disability, life insurance and
other survivor benefits.
Insiders: After the Performance Shares vest and the net shares of Company Common
Stock are deposited in the Participant’s Merrill Lynch account, any Participant
who is an insider cannot dispose of the shares of Common Stock without prior
approval of the Legal Department.


3

--------------------------------------------------------------------------------





Recoupment: If at any time (including after the Vesting Date or after payment),
the Committee, including any person authorized pursuant to Section 3.2 of the
2017 Long-Term Incentive Plan (the “Plan”) (any such person, an “Authorized
Officer”):
(a)
reasonably believes that a Participant has engaged in “Detrimental Conduct” (as
defined below), then the Committee or an Authorized Officer may suspend the
Participant’s right to participate in the Executive Performance Plan pending a
determination of whether the Participant has engaged in Detrimental Conduct;

(b)
determines the Participant has engaged in “Detrimental Conduct” (as defined
below), then the grant of Performance Shares under the Plan and all rights
thereunder shall terminate immediately without notice effective the date on
which the Participant engages in such Detrimental Conduct, unless terminated
sooner by operation of another term or condition of this document or the Plan;
and/or

(c)
determines the Participant has engaged in “Detrimental Conduct” (as defined
below), then the Participant may be required to repay to the Company, in cash
and upon demand, any payment of Performance Shares under the EPP made during and
after the plan year in which the Detrimental Conduct occurred.

The return of EPP payment under paragraph (c) is in addition to and separate
from any other relief available to the Company due to the Participant’s
Detrimental Conduct.
For any Participant who is an executive officer for purposes of Section 16 of
the Exchange Act, any determination of whether the Participant has engaged in an
act of fraud or intentional misconduct during the Participant’s employment that
causes the Company to restate all or a portion of the Company’s financial
statements shall be made by the Committee and shall be subject to the review and
approval of the Board of Directors.
If a Participant voluntarily leaves employment of the Company or any of its
subsidiaries within one (1) year of the Vesting Date to work for a direct
competitor of the Company or any of its subsidiaries, or if a Participant
directly or indirectly solicits, hires, or otherwise encourages any present,
former, or future employee of the Company or any of its subsidiaries within one
(1) year of the Vesting Date, then the value of the Performance Shares on the
Vesting Date, less any tax withholding or tax obligations, but without regard to
any subsequent market price decrease or increase, shall be immediately due and
payable in cash by the Participant without notice, to the Company.
The rights contained in this paragraph shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (i) any right that the Company may have
under any other Company recoupment policy or other agreement or arrangement with
a Participant, or (ii) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Securities Exchange Act of 1934, as amended (as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission).
Detrimental Conduct: “Detrimental Conduct” means conduct that is contrary or
harmful to the interest of the Company or any of its subsidiaries, including,
but not limited to, (i) conduct relating to the Participant’s


4

--------------------------------------------------------------------------------





employment for which either criminal or civil penalties against the Participant
may be sought, (ii) breaching the Participant’s fiduciary duty or deliberately
disregarding any of the Company’s (or any of its subsidiaries’) policies or code
of conduct, (iii) violating the Company’s insider trading policy or the
commission of an act or omission which causes the Participant or the Company to
be in violation of federal or state securities laws, rules or regulations,
and/or the rules of any exchange or association of which the Company is a
member, including statutory disqualification, (iv) disclosing or misusing any
confidential information or material concerning the Company or any of its
subsidiaries, (v) participating in a hostile takeover attempt of the Company,
(vi) engaging in an act of fraud or intentional misconduct during the
Participant’s employment that causes the Company to restate all or a portion of
the Company’s financial statements, or (vii) conduct resulting in a financial
loss to the Company or any of its subsidiaries even though the Company is not
required to or does not actually restate all or any portion of its financial
statements.
Other Plan Provisions: The 2019-2021 EPP was adopted under the Plan and is
subject to all the provisions of the Plan, including those related to the
ability of the Board of Directors to amend the Plan, the EPP or any awards
thereunder. Nothing in this summary, the Overview, or the Plan shall confer upon
the Participant any right of continued employment. Capitalized terms not defined
herein shall have the meaning given such term in the Plan.


These terms and conditions are subject to the provisions of the Kellogg Company
2017 Long Term Incentive Plan document and any additional terms and conditions
as determined by the Committee.
Date: February 2019






5